EXHIBIT 9
                    REPORT ON EXAMINATION


                  AS TO THE CONDITION OF THE


                 ALLEGHENY CASUALTY COMPANY


                 NEWARK, NEW JERSEY 07102‐5207


                    AS OF DECEMBER 31, 2015


                    N.A.I.C. GROUP CODE 4705


                  N.A.I.C. COMPANY CODE 13285




         Filed

     April 17, 2017

     Commissioner
Department of Banking &
       Insurance
TABLE OF CONTENTS

                                                                                                                            Page

Salutation ................................................................................................................................... -1-
Scope of Examination................................................................................................................. -1-
Compliance With Prior Report Recommendations.................................................................... -2-
History of the Company ............................................................................................................. -4-
Territory and Plan of Operation ................................................................................................. -4-
Reinsurance and Retention........................................................................................................ -5-
Insurance Holding Company System ......................................................................................... -5-
Corporate Records ..................................................................................................................... -7-
Management and Control .......................................................................................................... -7-
Policy on Conflict of Interest ...................................................................................................... -7-
Fidelity Bond and Other Insurance Coverages........................................................................... -8-
Accounts and Records ................................................................................................................ -8-
Financial Statements and Other Exhibits ................................................................................... -9-


Exhibit A-              Balance Sheet at December 31, 2015 ............................................................ -10-

Exhibit B-              Summary of Operations for the Three Year Period from
                        January 1, 2013 to the Period Ending December 31, 2015 ........................... -11-

Exhibit C-              Capital and Surplus Account for the Three Year Period Ending
                        December 31, 2015 ................................. ……………………………………………………-12-

Notes to Financial Statements ................................................................................................. -13-
Loss and Loss Adjustment Expense Reserves-Statement by NJDOBI Actuary ......................... -13-
Report Recommendations ....................................................................................................... -14-
Conclusion ................................................................................................................................ -14-
                                       State of New Jersey                                 RICHARD J.
CHRIS CHRISTIE                   DEPARTMENT OF BANKING AND INSURANCE
  Governor                                                                                 BADOLATO
                                    OFFICE OF SOLVENCY REGULATION                         Commissioner
                                                 PO BOX 325
KIM GUADAGNO                                TRENTON, NJ 08625-0325                        PETER HARTT
 Lt. Governor                                                                               Director
                                               TEL (609) 292-5350
                                               FAX (609) 292-6765




March 10, 2017


 Honorable Richard J. Badolato
 Commissioner of Banking and Insurance
 State of New Jersey
 20 West State Street
 Trenton, New Jersey 08625

 Commissioner:

 In accordance with the authority vested in you by the Revised Statutes of New Jersey (N.J.S.A.) an
 examination has been made of assets, liabilities, methods of conducting business and other affairs of the

 Allegheny Casualty Company
 One Newark Center
 Newark, New Jersey 07102-5207
 N.A.I.C. Group Code 4705
 N.A.I.C. Company Code 13285

 hereinafter referred to as the “Company” or “ACC”.

 SCOPE OF EXAMINATION

 The New Jersey Commissioner of Banking and Insurance called this Examination in compliance with the
 requirements of N.J.S.A. 17:23-22. The examination was a full scope comprehensive examination and
 was conducted at the Company’s home office located at One Newark Center, Newark, New Jersey.

                                                      1
The examination was conducted using the risk-focused examination approach and addressed the four-
year period from December 31, 2011, the date of the last Financial Condition Examination. During this
four-year period under examination, the Company’s net admitted assets increased from $33,462,944 to
$39,501,332. Liabilities increased from $14,957,191 to $16,899,599 and its surplus to policyholders
increased from $18,505,753 to $22,601,733.

The conduct of the examination was governed in accordance with the procedures of the National
Association of Insurance Commissioners (NAIC) and followed regulatory procedures prescribed or
permitted by the New Jersey Department of Banking and Insurance (NJDOBI). The scope of this
examination was based upon the focus of certain specific key risk areas as determined by a risk
assessment analysis through the use of control testing. Risks were assessed based upon its impact to
the Company’s financial condition and its future results. An assessment of the Company’s management,
corporate governance and information systems was utilized to identify, control, assess and manage its
business and financial reporting risks. The overall objectives of this examination are indicated below:

      Analyze business risk activities focusing on examination procedures in those areas deemed to
       have greater risk to the Company’s overall operations identifying significant operating issues
       and/or deviations from statutory accounting practices that affect solvency assessment.
      Identify significant deviations from New Jersey insurance laws, regulations and department
       directives.
      To comply with the standards prescribed in the revised NAIC Financial Condition Examiners
       Handbook, NAIC accreditation/codification standards and procedures and NJDOBI Departmental
       policies and procedures.
      To identify and report significant operational and internal control deficiencies and assess the
       Company’s risk management processes.
      Assess the quality and reliability of corporate governance to identify, assess and manage the risk
       environment facing the insurer in order to identify current or prospective risk areas.
      To assess the risks that the Company’s surplus is not materially misstated.
      To provide a foundation for a profile of the Company’s operations, risks and results to be utilized
       by regulatory authorities.

Substantive procedures were completed on certain risks based upon the adequacy of controls, risk
mitigation strategies and materiality of the risks. Additional substantive procedures were performed as
required by the NJDOBI.

In addition to the items hereinafter incorporated as part of the written report, the following item were
reviewed and made part of the examination workpapers:

Commitments and Contingencies
Fraud
Treatment of Policyholders
Advertising
Policy Forms and Underwriting Practices

Compliance with Prior Report Recommendations



                                                   2
The 2011 Report Recommendations were reviewed for compliance. Some of these recommendations
are relevant to Pennsylvania Law and therefore may not be subject to New Jersey laws and regulations
due to the re-domestication of ACC to New Jersey.

Recommendation: “It is recommended that the Company’s Shareholders, Board of Directors and its
committees meet in accordance with the Company’s By-Laws and that a complete and accurate record
of all meetings be kept in accordance with 15 Pennsylvania C.S. 1508(a)”

Compliance: This recommendation is commented on under the section titled “Corporate Records”.

Recommendation: “It is recommended that the Company’s Board of Directors appoint the appropriate
committees in accordance with the Company’s By-Laws”.

Compliance: This recommendation is commented on under the section titled “Corporate Records”.

Recommendation: “It is recommended that the Company’s By-Laws should accurately reflect specific
designated authorities and responsibilities of the committee or committees (Audit committee) that are
established by the Board in compliance with this recommendation”.

Compliance: The Company has complied with this recommendation.

Recommendation: “It is recommended the Company’s Board appoint an Investment Committee in
accordance with the Company’s written Investment Policy”.

Compliance: This recommendation is complied with as investments are reviewed by the Finance and
Enterprise Risk Management Committee.

Recommendation: “It is recommended the Company’s Board annually appoint the Company’s officers in
accordance with the Company’s By-laws”

Compliance: The Company has complied with this recommendation.

Recommendation: “It is recommended that the Company perform a review and amend the Expense
Sharing Agreement to include the settlement requirements as set forth in (the NAIC’s) Statement of
Statutory Accounting Principles #25 Accounting for and Disclosures about Transactions with Affiliates
and Other Related Parties”.

Compliance: Although the Company has not amended its Expense Sharing Agreement with IFIC a review
of settlements noted expenses were settled on a quarterly basis.

The following recommendations were noted during the prior examination when the Company was
domiciled in Pennsylvania. Since the re-domestication of the Company these recommendations are no
longer applicable:

Recommendation: It is recommended the Company perform a review of the Management Agreement
and Bail Bond Program and all other applicable agreements and update them as necessary to comply
with the provisions of Pennsylvania Insurance Company Law.


                                                   3
Recommendation: It is recommended the Company review its Management Agreement and Bail Bond
Program including an assessment of the need for AIA to be licensed as a Manager pursuant to
Pennsylvania Insurance Company Law and provide the Pennsylvania Insurance Department with a
written assessment of the Company’s findings.

Recommendation: It is recommended that the Company amend its custodial agreement to comply with
certain provisions as required under the Pennsylvania regulation code.

Recommendation: It is recommended that the Company comply with the provisions of Pennsylvania
Insurance Company Law regarding its formal investment plan be approved on an annual basis by its
Board of Directors

HISTORY OF THE COMPANY

ACC is the successor to the Allegheny Mutual Casualty Company which was incorporated under the
mutual insurance laws of the State of Pennsylvania on April 15, 1936. On January 1, 1998 the Company
was demutualized and all eligible policyholders received stock in the newly formed Allegheny Casualty
Company. Immediately these shares were exchanged for shares of The Chestnut Group, Inc. which
resulted in The Chestnut Group, Inc. owning 100% of Allegheny Casualty Company stock. In August 2007
AIA Holdings, Inc., a managing general agent for the Company’s bail business purchased all of the
outstanding stock of The Chestnut Group, Inc. except for the 20.3% ownership collectively held by the
executive management of ACC. On July 27, 2009 International Fidelity Insurance Company (IFIC) filed a
Form D filing with the NJDOBI to purchase all of the shares of the Chestnut Group, Inc. which was non-
disapproved by the NJDOBI on September 25, 2009.

On October 13, 2015 management requested a re-domestication of ACC from Pennsylvania to New
Jersey. The re-domestication was approved by the Deputy Attorney General on October 30, 2015 and
filed with the NJDOBI on November 30, 2015.

Capitalization of the Company is provided through the issuance of 1,500,000 shares of outstanding
common stock with a par value of $1.00 per share. Additional funding of $3,200,000 was procured
through the issuance of two series of preferred stock which is described as follows:

   •   12,000 authorized and outstanding Series A non-voting cumulative 10% preferred stock with a
       par value of $100 per share.
   •   35,000 authorized and 20,000 outstanding Series B non-voting cumulative 8% preferred stock
       with a par value of $100 per share

Treasury stock reduced the amount of capital by $2,260,000. A total of 12,000 Series A and 10,000
Series B of preferred stock was purchased for $105 and $100 per share respectively.

TERRITORY AND PLAN OF OPERATION

The Company is authorized to write business in all 50 states including the District of Columbia and
Puerto Rico. The Company is a provider of specialty (non-standard civil surety) and bail bonds.




                                                  4
Specialty surety allows contractors with unsecured surety business to meet qualified levels through
increased levels of collateral. All of ACC’s specialty business is assumed by IFIC through an internal
reinsurance agreement.

Bail bonds are completely underwritten and marketed by AIA Holdings, Inc. (AIA) under a Managing
General Agent (MGA) Agreement. Under the Agreement AIA will act as bond manager and will perform
the following:

    •   Appoint Producers
    •   Underwrite and issue bonds
    •   Bill premiums
    •   Collect premium from agents
    •   Perform claim handling services.

In return AIA is entitled to a commission rate which varies based upon the state or territory the bail is
written.

The Company is an authorized surety in all federal courts and is treasury listed by the United States
Treasury Department.

The Company generates business through the use of over 1800 independent agents stationed
nationwide. Agents are granted powers of attorney with business written subject to underwriting
approval. It’s marketing and underwriting is overseen by 8 regional profit centers located throughout
the country. A list of those regional profit centers follows:

        Chicago Specialty                                       Newark Specialty
        Connecticut Specialty                                   Orlando Specialty
        Dallas Specialty                                        Philadelphia Specialty
        Southern California Specialty                           Denver Specialty

ACC’s home specialty office is located in Newark, New Jersey and provides underwriting support to the
regional profit centers. This office will also handle complex specialty surety business and underwrite
specialty surety exceeding the authority limits of the regional profit centers.

In addition to the profit centers listed above, the Company maintains claims and legal field offices
throughout the country which provide Company representations in specific areas. A list of these offices
follows:

Claims Office-Rockford, Illinois
Claims Office-Northeast Division-Norristown, Pennsylvania
Claims Office-Southern Division-Plano, Texas
Claims Office-Complex Claims-Hunt Valley, Maryland
Claims Office-Western Division-Issaquah, Washington

REINSURANCE AND RETENTION




                                                   5
The Company entered into a continuous quota share reinsurance agreement effective January 1, 2010
with its parent, International Fidelity Insurance Company. Under the Agreement ACC will cede and IFIC
will accept 100% of the specialty insurance underwritten by ACC.

HOLDING COMPANY SYSTEM

The Company is a member of a holding company system as defined within N.J.S.A. 17:27A-1. IFIC has
several owners and it maintains 100% ownership in the Chestnut Group (sole owner of Allegheny
Casualty Company) as illustrated below:




The Company has entered into a number of affiliated agreements as described below:

                                                 6
    •   On January 1, 2010 ACC entered into an expense sharing agreement with IFIC for the payment
        of underwriting and operating expenses incurred by IFIC on behalf of Allegheny Casualty
        Company.
    •   On October 1, 2009 IFIC and ACC entered into a tax consolidated agreement whereby IFIC acts
        as the agent for filing the return. Under the Agreement ACC and IFIC shall share tax liabilities in
        an amount equal to the tax liability as if each had filed a separate return.
    •   The Company entered into a continuous quota share reinsurance agreement effective January 1,
        2010 with IFIC. Under the Agreement ACC will cede and IFIC will accept 100% of the non-bail
        insurance underwritten by ACC.
    •   On April 7, 2009 IFIC and ACC entered into a reciprocal hold harmless agreement on any non-
        bail bonds written on a co-surety basis. These bonds require IFIC’s participation and shall be
        written in the name of ACC. IFIC’s co-surety liability shall be determined prior to the issuance of
        the bond.

CORPORATE RECORDS

Although the Company’s Board Minutes provided Board resolutions, the minutes lacked detail of Board
discussions on Company strategies, decisions and considerations including approval of the prior
examination report, investment transactions and annual officer elections (as required by the Bylaws).
Furthermore there were no minutes of any shareholder meetings. Subsequently in 2016 the Company
began to record comprehensive minutes of the meetings of the Board and established an audit
committee at a Parent (IFIC) level.

It is recommended the Company continue to maintain comprehensive minutes of its board, comply with
its Bylaws and maintain minutes of all shareholder meetings.

MANAGEMENT AND CONTROL

Francis Louis Mitterhoff                         President, Chairman of the Board-International Fidelity
                                                 Insurance Company

Ellen Sue Kagan                                  Executive Vice President and Treasurer-International
                                                 Fidelity Insurance Company

Normal Roger Konvitz                             Executive Vice President and Secretary-International
                                                 Fidelity Insurance Company

Robert William Minster                           Chief Executive Officer-International Fidelity Insurance
                                                 Company

Martin P. Sheffield                              Management Consultant –Sheffield Consulting, Inc.

Jeffrey D. Butler                                Private Real     Estate   Investor-Greencastle    Capital
                                                 Management

Harvey C. Sigelbaum                              Retired Executive Attorney


                                                    7
The Corporate By-laws give the Board the authority to manage the business affairs of the Company. The
Board shall elect a President, a Secretary/Treasurer and other officers deemed necessary. Officers
serving the Company as of December 31, 2015:

Robert Minster-President
Fred Mitterhoff-Vice President and Secretary
Maria Costa-Treasurer
Brian Nairin-Vice President

POLICY ON CONFLICT OF INTEREST

The Company in conjunction with IFIC has adopted a policy statement on conflicts of interest. Each year
all officers and directors of the Company are required to complete a formal conflict of interest
questionnaire which requires the individual to disclose any act or affiliation that is likely to conflict with
the individual’s official duties. All of the required signatories to the conflict of interest questionnaire of
officers, directors and key employees are then reviewed by IFIC’s Legal Council and the President of the
Company.

FIDELITY BOND AND OTHER INSURANCE COVERAGES

ACC together with IFIC is covered by a fidelity bond insuring forgery or alteration, securities and
computer system for a single loss limit of $1,000,000 subject to a $5,000 deductible. This fidelity
coverage is deemed adequate to satisfy the minimum amounts of fidelity insurance coverage as
suggested by the National Association of Insurance Commissioners (NAIC) exposure index. The
Company also maintains on a consolidated basis additional insurance coverages for the protection of its
assets on the various policies in effect at December 31, 2015 including Directors and Officers Liability
and Cyber and Technology Liability policies.

ACCOUNTS AND RECORDS

The Company’s general and subsidiary ledgers are maintained at the main administrative office at One
Newark Center, Newark, New Jersey. The Company utilizes the A/S 400 (IBM iSeries) as its book of
record for new business, accounts payable, accounts receivable and its general ledger. All server
hardware for computer processing is located and performed at the Company’s home office data center
in Newark, New Jersey.

Claims and premiums processed through the A/S 400 are manually integrated into the general ledger on
a monthly basis.

Investments are managed by Prime Advisors, Inc. under investment guidelines established by the
Company. Clearwater Analytics, Inc. produces accounting reports for investment transactions which are
reconciled to the general ledger. Clearwater Analytics, Inc. also ensures the investment manager
complies with investment guidelines.

Additionally other IT applications have been developed to assist in its monitoring and tracking certain
transactions. ACC does not use multiple platforms to process premium, claim or reinsurance


                                                      8
transactions. Each function has processing platform only. The following is a listing of these key
applications:

Data Warehouse
A Data Warehouse has been internally developed which supplements reporting for the accounting
department.

Underwriting Database (UWDB)
ACC uses an internally developed application to monitor performance (both financially and job specific)
of its principals\contractors.

Line of Credit (LOC)
Line of Credit (LOC) is an internally developed application that trusts SharePoint to track bond dollar
amounts (single and aggregate) that are granted to its principals\contractors.

Bond Approval System
The Company uses an internally developed application using SharePoint to track approved bonds
greater than $1,000,000.

Claims Workflow
The Company’s Claim department utilizes this automated paperless system to manage paperwork and
claim files.

Profit Sharing Application
An application which is utilized by senior underwriting management to review and monitor levels of
achievement of profit sharing plans by Company agents.

AX Imaging System
An application imaging bond and claim files as well as accounting information (checks).

FINANCIAL STATEMENTS AND OTHER EXHIBITS

Exhibit A-              Balance Sheet at December 31, 2015……………………………………..…………………10

Exhibit B-              Summary of Operations for the Three Year Period from January 1, 2013
                        To the Period Ending December 31, 2015………………………………………………….11

Exhibit C-              Capital and Surplus Account for the Three Year Period Ending
                        December 31, 2015…………………………………………………………………………………...12




                                                   9
                               ALLEGHENY CASUALTY COMPANY
    EXHIBIT A-STATEMENT OF ASSETS, LIABILITIES AND UNASSIGNED FUNDS AT DECEMBER 31, 2015

                                                                       Current       Balance per
                                                                     Examination      Company       Examination      Note
                                                                     at 12/31/15     at 12/31/15      Change        Number
Assets
Bonds                                                                 $13,588,707    $13,588,707               $0     1
Cash and Short Term Investments                                        22,958,511     22,958,511               0      1
Investment Income Due and Accrued                                          73,021         73,021               0
Premiums In the Course of Collection                                    1,133,764      1,133,764               0
Amounts Recoverable from Reinsurers                                     1,280,157      1,280,157               0
Net Deferred Tax Asset                                                    374,951        374,951               0
Receivables Due from Parent, Subsidiaries and Affiliates                   92,221         92,221               0
Total Admitted Assets                                                 $39,501,332    $39,501,332               $0


Liabilities
Losses                                                                       $237           $237               $0     2
Loss Adjustment Expenses                                                     $652           $652               0      2
Commissions Payable, Contingent Commissions
 and Other Similar Charges                                                227,937        227,937               0
Other Expenses                                                             49,795         49,795               0
Taxes, Licenses and Fees                                                  131,822        131,822               0
Current Federal and Foreign Income Taxes                                  191,849        191,849               0
Unearned Premiums                                                         238,649        238,649               0
Ceded Reinsurance Premiums Payable                                      2,360,070      2,360,070               0
Amounts Withheld or Retained by Company for Account of Others          13,568,604     13,568,604               0
Payable to Parent, Subsidiaries and Affiliates                            129,984        129,984               0
Total Liabilities                                                     $16,899,599    $16,899,599               $0


Surplus and Other Funds
Common Capital Stock                                                   $1,500,000     $1,500,000               $0
Preferred Capital Stock                                                 3,200,000      3,200,000               0
Gross Paid In and Contributed Surplus                                   1,669,529      1,669,529               0
Unassigned Funds (Surplus)                                             18,492,204     18,492,204               0
Less: Treasury Stock at Cost                                           (2,260,000)    (2,260,000)              0
Surplus as Regards Policyholders                                      $22,601,733    $22,601,733               $0
Total Liabilities, Surplus and Other Funds                            $39,501,332    $39,501,332               $0




                                                                10
                   EXHIBIT B-SUMMARY OF OPERATIONS FOR THE FOUR YEAR PERIOD
                                  ENDING DECEMBER 31, 2015


    UNDERWRITING INCOME                        2012              2013               2014               2015

Premiums Earned                            $   19,366,356    $   24,016,011    $ 29,558,663      $ 30,197,938

Deductions:
 Losses Incurred                           $      (99,045)   $     (123,651)   $      (10,237)   $      (44,334)
 Loss Expenses Incurred                           103,453            86,639           126,481            (9,059)
 Other Underwriting Expenses Incurred          18,983,156        20,938,633        29,021,180        29,699,911

  Total Underwriting Deductions            $   18,987,564    $   20,901,621    $ 29,137,424      $ 29,646,518

  Net Underwriting Gain or (Loss)          $     378,792     $    3,114,390    $     421,239     $     551,420

    INVESTMENT INCOME

Net Investment Income Earned               $     362,992     $     132,993     $     179,391     $     155,270
Net Realized Capital Gains or (Losses)             1,438           254,396           107,970                 0

  Net Investment Gain or (Loss)            $     364,430     $     387,389     $     287,361     $     155,270

    OTHER INCOME

Net Gain or (Loss) from Agents' Balances
 Charged Off                               $       (1,870)   $      (13,343)   $            -    $         (229)
Miscellaneous Income                               30,003                 0             3,875             6,004

  Total Other Income                       $       28,133    $      (13,343)   $        3,875    $        5,775

Net Income Before Dividends to Policyholders
 and before Federal & Foreign Income Tax $       771,355     $    3,488,436    $     712,475     $     712,465
Federal Income Taxes Incurred                     (13,327)           88,519          263,013           190,933

  Net Income                               $     784,682     $    3,399,917    $     449,462     $     521,532




                                                      11
                   EXHIBIT C-SURPLUS ACCOUNT FOR THE FOUR YEAR PERIOD ENDING
                                        DECEMBER 31, 2015




                                                 2012               2013              2014               2015

NET INCOME                                   $     784,682     $    3,399,917    $     449,462     $     521,532


    OTHER SURPLUS GAINS OR (-) LOSSES

Change in Net Deferred Income Tax            $      196,058    $   (1,120,970)   $       75,210    $      (81,758)
Change in Nonadmitted Assets                       (172,296)          429,741          (185,319)          126,409
Change in Provision for Reinsurance                   2,805               977              (934)              934
Surplus Adjustments-Paid In                                           669,529                 -                 -
Dividends to Stockholders                                                   -                 -                 -
Change in Treasury Stock                                                    -                 -        (1,000,000)


                                              ______________ _____________ _____________ ___________
   Total Other Surplus Gains or (-) Losses   $       26,567  $    (20,723) $   (111,043) $ (954,415)


Change in Surplus as Regards
  Policyholders for the Year                 $     811,249     $    3,379,194    $     338,419     $     (432,883)

Surplus as Regards Policyholders
  December 31, Previous Year                     18,505,753        19,317,002        22,696,196        23,034,615


Surplus as Regards Policyholders
  December 31, Current Year                  $   19,317,002    $   22,696,196    $ 23,034,615      $ 22,601,732




                                                   12
NOTES TO FINANCIAL STATEMENTS

Note 1-Special Deposits

The following securities were held on deposit by states and territories on behalf of the Company as of
December 31, 2015:


State                                   Book Value             Fair Value

Arkansas                               $      110,506          $     110,464
California                                    100,000                100,000
Delaware                                      221,113                222,370
Florida                                       560,620                561,582
Georgia                                        35,313                 36,445
Indiana                                       76,390                  76,390
Massachusetts                                114,180                 117,422
Nevada                                       200,000                 200,000
New Hampshire                                511,878                 518,425
New Jersey                                   101,149                 101,031
New Mexico                                   219,278                 221,386
North Carolina                             1,224,872               1,222,415
Oklahoma                                   2,173,648               2,179,740
Oregon                                        258,061                 258,726
Pennsylvania                               1,697,469               1,706,491
Rhode island                                 100,610                 100,039
Tennessee                                     75,000                   75,000
Texas                                      5,380,000                5,380,000
Virginia                                     224,909                  225,401
Wyoming                                      175,521                  174,679


United State Treasury Notes with a book value of $101,149 were held for the benefit of policyholders as
statutory deposits on behalf of the State of New Jersey in accordance with N.J.S.A. 17:20-1.

NOTE 2-Loss and Loss Adjustment Expense Reserves

The Company reported net loss and loss adjustment expense reserves of $889 at December 31, 2015. A
review of both the gross and net loss and loss adjustment expense reserves was performed by the New
Jersey Department of Banking and Insurance, Office of Solvency Regulation, Actuarial Unit. On the basis
of this review the Company’s loss and loss adjustment expense reserves were found to be reasonably
stated and were accepted without adjustment.

Actuarial findings as stated above and in this examination report are the sole responsibility of the New
Jersey Department of Banking and Insurance’s Property and Casualty Unit.




                                                  13
REPORT RECOMMENDATIONS

Corporate Records‐Page 7

Although the Company’s Board Minutes provided Board resolutions, the minutes lacked detail of Board
discussions on Company strategies, decisions and considerations including approval of the prior
examination report, investment transactions and annual officer elections (as required by the Bylaws).
Furthermore there were no minutes of any shareholder meetings. Subsequently in 2016 the Company
began to record comprehensive minutes of Board meetings.

It is recommended the Company continue to maintain comprehensive minutes of its Board meetings
and maintain minutes of all shareholder meetings.

CONCLUSION

The examination of the Allegheny Casualty Company was conducted by the undersigned at the
Company’s main administrative office located at One Newark Center, Newark, New Jersey.

The courteous cooperation extended to the examination staff by the officers and employees of the
Company is acknowledged.

Respectfully submitted,

        /S/

Robert A. Pietras
Certified Financial Reviewer




                                                 14
Allegheny Casualty Company

I, Robert A. Pietras, do solemnly swear that the foregoing report on examination is hereby represented
to be a full and true statement of the condition and affairs of the subject insurer as of December 31,
2015 to the best of my information, knowledge and belief.

       Respectfully submitted,

               /S/

       Robert A. Pietras, Examiner‐In‐Charge
       Certified Financial Reviewer
       New Jersey Department of Banking and Insurance

State of New Jersey
County of Mercer

Subscribed and sworn to before me, Linda L. Boone on this 15th day of March, 2017.

                /S/
       _____________________________
       Linda L. Boone
       Notary Public of New Jersey

       My commission expires




                                                 15
